 352302 NLRB No. 56DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDE-Systems, Inc. and Don J. Jones and Jo Lynn RustUnited Automobile, Aerospace and Agricultural Im-plement Workers, AFL±CIO, CLC, Local 967
and Dennis E. Hale and Don J. Jones and JoLynn Rust. Cases 16±CA±14363, 16±CA±14407,16±CB±3461, 16±CB±3510, and 16±CB±3527March 29, 1991DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEYAND
OVIATTUpon charges filed by Dennis E. Hale on October20, 1989, and by Don J. Jones on December 28 and
29, 1989, the General Counsel of the National Labor
Relations Board issued a consolidated complaint and
notice of hearing on January 25, 1990, alleging that
Respondent United Automobile, Aerospace and Agri-
cultural Implement Workers, AFL±CIO, CLC, Local
967 (the Union) violated Section 8(b)(1)(A) and (2) of
the Act, respectively, by refusing to process dues-
checkoff revocation requests and by causing Respond-
ent E-Systems, Inc. (the Employer) to refuse to honor
the requests, and that the Employer violated Section
8(a)(1), (2), and (3) of the Act by failing to honor Don
J. Jones' checkoff revocation request. The Respondents
filed timely answers admitting in part and denying in
part the allegations in the complaint.On February 16, 17, and 20, 1990, the GeneralCounsel, the Respondents, and Charging Parties Jones
and Hale entered into a stipulation of facts and moved
to transfer the case to the Board. The parties stated
that the stipulation and the attached exhibits con-
stituted the entire record in this proceeding and that
they waived a hearing and a decision by an administra-
tive law judge.On additional charges filed by Jo Lynn Rust on Jan-uary 29, 1990, the General Counsel issued a consoli-
dated complaint and notice of hearing on February 28,
1990. The Regional Director for Region 16 issued an
order consolidating Cases 16±CB±3461, 16±CA±
14363, 16±CB±3510, 16±CA±14407, and 16±CB±
3527. The Respondents filed timely answers admitting
in part and denying in part the allegations in the con-
solidated complaint.On March 22 and 30, 1990, the General Counsel,the Respondents, and Charging Parties Jones, Hale,
and Rust entered into an amended stipulation of facts.On April 6, 1990, the Board approved the originalstipulation and transferred the proceeding to the Board
for issuance of a Decision and Order.On April 6, 1990, the parties filed an amended mo-tion to transfer the second stipulation to facts to the
Board.On April 11, 1990, the General Counsel, on behalfof himself and the Respondents, filed with the Boarda joint motion to consolidate Cases 16±CB±3461, 16±CA±14363, 16±CB±3510, 16±CA±14407, and 16±CB±
3527. In the motion, the General Counsel stated that
the legal issues and factual framework pertaining to the
charges filed by Hale, Jones, and Rust were exactly the
same. The General Counsel also requested an exten-
sion of time for the filing of briefs. The Board granted
this extension request, and the General Counsel and
the Respondent Union subsequently filed briefs. In
these circumstances, we grant the General Counsel's
motion to consolidate, approve the amended stipulation
of facts, and grant the amended motion and transfer
the proceeding to the Board.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.On the entire record and briefs, the Board makes thefollowingFINDINGSOF
FACTI. JURISDICTIONThe Respondent Employer, a Delaware corporationwith a facility in Greenville, Texas, has been engaged
in the manufacture of high technology, nonconsumer
electronic equipment. During the 12-month period pre-
ceding execution of the stipulation, a representative pe-
riod, Respondent Employer, in the course and conduct
of its operations, purchased and received goods, mate-
rials, equipment, and supplies valued in excess of
$50,000 directly from points located outside the State
of Texas.We find that the Respondent Employer is an em-ployer engaged in commerce within the meaning of
Section 2(6) and (7) of the Act and that the Respond-
ent Union is a labor organization within the meaning
of Section 2(5) of the Act.II. ALLEGEDUNFAIRLABORPRACTICES
A. FactsAt all material times, International Union, UnitedAutomobile, Aerospace and Agricultural Implement
Workers of America, AFL±CIO, CLC (the Inter-
national) and the Respondent Union, by virtue of Sec-
tion 9(a) of the Act, have been the exclusive bargain-
ing representatives of certain employees of the Re-
spondent Employer, including Dennis E. Hale and Don
J. Jones, for purposes of collective bargaining with re-
spect to rates of pay, hours of employment, and other
terms and conditions of employment.Current and previous collective-bargaining agree-ments between the Respondent Employer, the Inter-
national, and the Respondent Union, which have been
in force and effect from August 22, 1985, to at least
the date the stipulation was executed, provide under ar-
ticle II, section 1.(a) as follows: 353E-SYSTEMS1The portions of the contract set forth in the parties' stipulation do not in-clude a union-security clause. We take administrative notice of the fact that,
as permitted by Sec. 14(b) of the Act, Texas, where the Respondent Employ-
er's Facility is located, has a right-to-work law that prohibits the inclusion of
union security clauses in collective-bargaining agreements.2The checkoff authorization form of each employee reads, in pertinent part,as follows:I hereby assign to Local Union No. 967, International Union, UnitedAutomobile, Aerospace and Agricultural Implement Workers of America
(UAW), from any wages earned or to be earned by me or a regular sup-
plemental unemployment benefit payable under its supplemental unem-
ployment benefit plan as your employee (in my present or in any future
employment by you), such sums as the Financial Officer of said Local
Union No. 967 may certify as due and owing from me as membershipdues, including an initiation or reinstatement fee and monthly dues in
such sum as may be established from time to time as union dues in ac-
cordance with the Constitution of the International Union, UAW. I au-
thorize and direct you to deduct such amounts from my pay and to remit
same to the Union at such times and in such manner as may be agreed
upon between you and the Union at any time while this authorization is
in effect.This assignment, authorization and direction shall be irrevocable for theperiod of one (1) year from the date of delivery hereof to you, or until
the termination of the collective agreement between the Company and the
Union which is in force at the time of delivery of this authorization,
whichever occurs sooner; and I agree and direct that this assignment, au-
thorization and direction shall be automatically renewed, and shall be ir-
revocable for successive periods of one (1) year each or for the period
of such succeeding applicable collective agreement between the Company
and the Union, whichever shall be shorter, unless written notice is given
by me to the Company and the Union, not more than twenty (20) days
and not less than ten (10) days prior to the expiration of each period of
one (1) year, or of each applicable collective agreement between the
Company and the Union whichever occurs sooner.This authorization is made pursuant to the provisions of Section 302(c)of the Labor Management Relations Act of 1947 and otherwise.3The record does not disclose when Rust's letter was received by the Re-spondent Union.Upon written authorization from each union mem-ber, the Company agrees to deduct the initiation
fee and regular monthly dues of the Union from
his wages.Article II, section 1.(f) of the contract provides that:[r]equests for withdrawal from the check-off listmust be made not more than twenty (20) and not
less than ten (10) days prior to the anniversary
date of membership or the termination date of this
Agreement, which ever occurs first.1On about August 22, 1985, January 22, 1988, andFebruary 9, 1988, respectively, Hale, Jones, and Rust
executed checkoff authorization cards2authorizing theRespondent Employer to deduct from their wages
``membership dues including an initiation or reinstate-
ment fee and monthly dues'' and to remit them to the
Respondent Union.About August 28, 1989, Hale mailed to the Re-spondent Union's Greenville, Texas office a letter re-
questing to resign from the Union effective imme-
diately and to ``remove [his] name from the member-
ship roll of Local 967, and discontinue payroll deduc-
tions for [his] monthly dues.'' He personally delivered
a copy of the letter to the Respondent Employer about
August 24, 1989. About the same day, Jones and Rust
both mailed to the Respondent Union letters tendering
their resignations from membership. Hale's and Jones'
letters were received by the Union on August 31,1989.3Rust's letter additionally requested that no fu-ture dues be withheld from her paycheck. We find that
these requests for dues cancellations were not timely
under the terms of the dues-checkoff authorizations or
under article II, section 1.(f), of the collective-bargain-
ing agreement.By separate letters dated October 11, 1989, the Re-spondent Employer responded to Hale's, Jones', and
Rust's letters stating that[t]he Union has informed E-Systems that your re-quest for withdrawal will be honored by the
Union and as a result all rights and privileges of
membership in the U.A.W. will cease. However,
the Union has also informed the Company that
you must continue paying your Union dues for
the completion of your anniversary year of mem-
bership. ...
Respondent Employer also stated that dues would becollected through August 1990 for Hale and through
February 1990 for Jones and Rust. We find that the
Respondent Union has accepted Hale's, Jones', and
Rust's resignation requests, but has refused to have
their dues deductions stopped.B. Contentions of the PartiesThe General Counsel argues that both Respondents'refusals to discontinue dues deductions for Jones' and
Hale's, and Rust's dues-checkoff revocations, and the
Respondent Union's refusal to honor Hale's request to
discontinue his dues deduction, after their effective res-
ignations from membership are unlawful restrictions on
their right to resign from union membership under the
Board's holding in Machinists Local 1414 (NeufeldPorsche-Audi), 270 NLRB 1330 (1984), affirmed bythe U.S. Supreme Court in Pattern Makers League v.NLRB, 473 U.S. 95, 107 (1985).Alternatively, the General Counsel contends that,even if the resignations from union membership did
not also automatically revoke the checkoff authoriza-
tions, the resignations nonetheless reduced the amount
properly owing as union membership dues to zero.
Under this view, the Respondent Employer unlawfully
continued to deduct any amount greater than zero from
Hale's and Rust's pay after their resignations, and the
Respondent Union unlawfully continued to accept and
cause the Respondent Employer to deduct any amount
greater than zero from the pay of all three individuals.Finally, the General Counsel, relying on MachinistsLocal 2045 (Eagle Signal), 268 NLRB 635, 637(1984), argues that, by the express language of the the
dues-checkoff authorization and assignment, authoriz-
ing deductions by the Respondent Employer and remit-
tance to the Respondent Union of ``such sums as the 354DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
Financial Officer of said Local Union 976 may certifyas due and owing from [them] as membership dues, in-
cluding initiation and reinstatement fee and monthly
dues,'' dues payment is a quid pro quo for union
membership (emphasis added by the General Counsel).
Following this theory, the General Counsel reasons
that continued refusals by the Respondents to honor
resignations and revocations are unlawful.The Respondent Union contends that ``[t]he employ-ees in this case voluntarily signed the checkoff author-
izations, knowing they were irrevocable, except at stat-
ed intervals.'' Because of the restrictions on
revocability in the authorization agreement itself, the
Respondent Union urges the Board to find the resigna-tions ineffective. The Respondent Union further argues
that Pattern Makers has no applicability to this case.The acceptance by the Board of the General Counsel's
theory, the Respondent Union continues, is to render
virtually all checkoff authorizations in ``right to work''
states revocable at will and to undermine the accom-
modation between the interests of labor and manage-
ment struck by Congress in Section 302 of the Act.III. DISCUSSIONIn Electrical Workers IBEW Local 2088 (LockheedSpace Operations), 302 NLRB 322 (1991), after con-sideration of each of the same contentions that are
raised by the parties in the instant proceeding, we re-
cently held that ``[w]e will require clear and unmistak-
able language waiving the right to refrain from assist-
ing a union, just as we require such evidence of waiver
with regard to other statutory rights.'' Consistent with
this principle, Lockheed formulated the following ruleof construction for dues-checkoff authorization revoca-
tion provisions in the absence of a lawful union-secu-
rity agreement:[W]e will construe language relating to a checkoffauthorization's irrevocabilityÐi.e., language
specifying an irrevocable duration for either 1
year from the date of the authorization's execu-
tion or on the expiration of the existing collective-
bargaining agreementÐas pertaining only to the
method by which dues payments will be made solong as dues payments are properly owing. Weshall not read it as, by itself, a promise to pay
dues beyond the term in which an employee is
liable for dues on some other basis. Explicit lan-
guage within the checkoff authorization clearly
setting forth an obligation to pay dues even in the
absence of union membership will be required to
establish that the employee has bound himself or
herself to pay the dues even after resignation of
membership. If an authorization contains such lan-
guage, dues may properly continue to be deducted
from the employee's earnings and turned over to
the union during the entire agreed-upon period ofirrevocability, even if the employee states he orshe has had a change of heart and wants to revoke
the authorization. [Id. at 328±329.]Applying this analysis to the stipulated facts in thiscase, we find that in signing the authorizations at issue
here, Hale, Jones, and Rust did not clearly and unmis-
takably waive their rights to refrain from assisting the
Respondent Union for periods when they were not
members. All they clearly agreed to do was to allow
certain sums to be deducted from their wages by the
Respondent Employer and remitted to the Respondent
Union for payment of their ``membership dues, includ-
ing an initiation or reinstatement fee and monthly
dues.'' They did not clearly agree to have deductions
made even after they had submitted their resignation
from membership.By continuing to insist that the Respondent Em-ployer deduct the union dues from Hale's, Jones', and
Rust's wages after they communicated their intent to
resign their membership and to revoke their authoriza-
tions, the Respondent Union is treating them as though
they are still members of the Respondent Union or
have agreed to pay dues even after their memberships
have ceased. We find that this constitutes unlawful re-
straint on their Section 7 right to refrain from engaging
in concerted activity. The Respondent Union thereby
violated Section 8(b)(1)(A) of the Act. Because the
Respondent Union sought to cause the Respondent
Employer to continue to make these postresignation
deductions, the Respondent Union also violated Sec-
tion 8(b)(2) of the Act. Because the Respondent Em-
ployer notified Jones and Rust that it would continue
to make these deductions at the Union's request (and
we infer that it has continued to make these deduc-
tions), the Respondent Employer violated Section
8(a)(1), (2), and (3) of the Act.CONCLUSIONSOF
LAW1. By refusing to honor Hale's, Jones', and Rust'srevocation of dues deduction authorization requests
and doing so solely on the authority of a previous
checkoff authorization which did not clearly and ex-
plicitly provide for postresignation dues obligations in
conjunction with a collective-bargaining agreement
provision other than a lawful union-security clause, the
Respondent Union has restrained and coerced employ-
ees in their exercise of Section 7 rights and violated
Section 8(b)(1)(A) of the Act.2. By causing and/or attempting to cause the Re-spondent Employer to continue to deduct membership
dues by checkoff solely on the authority of a previous
checkoff authorization from employees who had later
submitted written resignations from membership in the
Respondent Union, the Respondent Union has violated
Section 8(b)(2) of the Act. 355E-SYSTEMS4If this Order is enforced by a judgment of a United States court of appeals,the words in the notice reading ``Posted by Order of the National Labor Rela-
tions Board'' shall read ``Posted Pursuant to a Judgment of the United States
Court of Appeals Enforcing an Order of the National Labor Relations Board.''3. By notifying employees that it refuses, and by re-fusing to honor the requests of Don J. Jones and Jo
Lynn Rust to revoke their checkoff authorization, at
the Union's request, and solely on the authority of
checkoff authorizations from these employees who
thereafter had submitted written resignations from
membership in the Respondent Union, the Respondent
Employer has violated Section 8(a)(1), (2), and (3) of
the Act.REMEDYHaving found that the Respondents have engaged inthe unfair labor practices described above, we shall
order them to cease and desist and to take certain af-
firmative action designed to effectuate the policies of
the Act.The Respondents must give full force and effect tothe Charging Parties' revocation of their checkoff au-
thorizations. The Respondents, jointly and severally,
shall make them whole for all moneys deducted from
their wages following the date of their resignations,
with interest to be computed in the manner prescribed
in New Horizons for the Retarded, 283 NLRB 1173(1987).ORDERIt is ordered that Cases 16±CB±3461, 16±CA±14363, 16±CB±3510, 16±CB±14407, and 16±CB±3527
are consolidated.ITISFURTHERORDERED
that the stipulation filedwith the Board on April 6, 1990, is approved and
made a part of the record of this proceeding.ITISFURTHERORDERED
that the proceeding is trans-ferred to and continued before the Board in Washing-ton, D.C.ITISFURTHERORDERED
that the Respondents shallcomply with the Order of the National Labor Relations
Board set forth below.A. Respondent United Automobile, Aerospace andAgricultural Implement Workers, AFL±CIO, CLC,
Local 967, its officers, agents, and representatives,
shall1. Cease and desist from
(a) Refusing to honor employees' revocations ofdues authorization after the employees have resigned
their membership in the Union, where the terms of the
voluntarily executed checkoff authorization do not
clearly and explicitly impose any postresignation dues
obligation on the employees and where there is no
valid union-security clause in effect.(b) Causing or attempting to cause an employer tocontinue to deduct membership dues from employee
wages after the employees have resigned union mem-
bership, by virtue of a checkoff authorization which
does not clearly and explicitly provide forpostresignation dues obligations and where there is novalid union-security clause in effect.(c) In any like or related manner restraining or co-ercing employees in the exercise of the rights guaran-
teed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Make whole employee Dennis E. Hale, and makewhole jointly and severally with Respondent Employer,
employees Don J. Jones and Jo Lynn Rust for all mon-
eys deducted from their wages as union dues after the
date of their resignations from union membership, with
interest as set forth in the remedy section of this deci-
sion.(b) Post at its offices and meeting halls in Green-ville, Texas, copies of the attached notice marked
``Appendix A.''4Copies of the notice, on forms pro-vided by the Regional Director for Region 16, after
being signed by the Respondent's authorized represent-
ative, shall be posted by the Respondent Union imme-
diately upon receipt and maintained for 60 consecutive
days in conspicuous places including all places where
notices to members are customarily posted. Reasonable
steps shall be taken by the Respondent Union to ensure
that the notices are not altered, defaced, or covered by
any other material.(c) Post at the same places and under the same con-ditions as set forth in paragraph A,2(b) above, as soon
as forwarded by the Regional Director, the attached
notice marked ``Appendix B.''(d) Sign and return to the Regional Director suffi-cient copies of the notice marked ``Appendix A'' for
posting by Respondent Employer at all places where
notices to employees are customarily posted.(e) Notify the Regional Director in writing within 20days from the date of this Order what steps it has
taken to comply.B. Respondent E-Systems, Inc., Greenville, Texas,its officers, agents, successors, and assigns, shall1. Cease and desist from(a) Notifying employees that it refuses, and refusing,to honor their requests for dues-checkoff authorization
revocation where those employees have resigned from
the Union and no valid union-security clause is in ef-
fect where the terms of the voluntarily executed check-
off authorization do not clearly and explicitly impose
any postresignation dues obligation on the employees.(b) Deducting, by virtue of dues-checkoff authoriza-tions that do not clearly and explicitly impose any
postresignation dues obligation on the employees,
union membership dues from the wages of employees
who have resigned their union membership. 356DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
5See fn. 2, supra.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of the
rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Make whole, jointly and severally with UnitedAutomobile, Aerospace and Agricultural Implement
Workers, AFL±CIO, CLC, Local 967, employees Don
J. Jones and Jo Lynn Rust for all moneys deducted
from their wages as union dues after the date of their
resignations from union membership, with interest as
set forth in the remedy section of this decision.(b) Preserve and, on request, make available to theBoard or its agents for examination and copying, all
payroll records, social security payment records, time-
cards, personnel records and reports, and all other
records necessary to analyze the amount of backpay
due under the terms of this Order.(c) Post at its Greenville, Texas facility copies of theattached notice marked ``Appendix B.''5Copies of thenotice, on forms provided by the Regional Director for
Region 16, after being signed by the Respondent Em-
ployer's authorized representative, shall be posted by
the Respondent Employer immediately upon receipt
and maintained for 60 consecutive days in conspicuous
places including all places where notices to employees
are customarily posted. Reasonable steps shall be taken
by the Respondent Employer to ensure that the notices
are not altered, defaced, or covered by any other mate-
rial.(d) Post at the same places and under the same con-ditions as set forth in paragraph B,2(c), above, as soon
as forwarded by the Regional Director, copies of the
attached notice marked ``Appendix A.''(e) Mail signed copies of the attached notice marked``Appendix B'' to the Regional Director for posting by
Respondent Union.(f) Notify the Regional Director in writing within 20days from the date of this Order what steps it has
taken to comply.APPENDIX ANOTICETOMEMBERSPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
refuse to honor employees' revoca-tions of dues authorization after employees resign
union membership where the terms of the voluntarily
executed checkoff authorization do not clearly and ex-plicitly impose any postresignation dues obligation onthe employees and where there is no valid union-secu-
rity clause in effect.WEWILLNOT
cause and/or attempt to cause an em-ployer to continue to enforce dues-checkoff authoriza-
tions of employees who have resigned from member-
ship in the Union by virtue of a checkoff authorization
which does not clearly and explicitly provide
postresignation dues obligations and where there is no
valid union-security clause in effect.WEWILLNOT
in any like or related manner restrainor coerce employees in the exercise of rights guaran-
teed them in Section 7 of the Act.WEWILL
make whole employee Dennis E. Hale andmake whole, jointly and severally with the Employer,
Don J. Jones and Jo Lynn Rust for all moneys de-
ducted from their wages as union dues following their
resignations from union membership, with interest.UNITEDAUTOMOBILE, AEROSPACEAND
AGRICULTURALIMPLEMENTWORKERSOFAMERICA, AFL±CIO, CLC, LOCAL967APPENDIX BNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these pro-tected concerted activities.WEWILLNOT
notify employees that we refuse, norwill we refuse, to honor their requests for dues-check-
off authorization revocation where these employees
have resigned from the Union and no valid union-secu-
rity clause is in effect where the terms of the volun-
tarily executed checkoff authorization do not clearly
and explicitly impose any postresignation dues obliga-
tion on the employees.WEWILLNOT
deduct, by virtue of dues-checkoff au-thorizations that do not clearly and explicitly impose
any postresignation dues obligation on the employees, 357E-SYSTEMSunion membership dues, from the wages of employeeswho have resigned their union membership.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce employees in the exercise of
rights guaranteed them by Section 7 of the Act.WEWILL
make whole, jointly and severally withUnited Automobile, Aerospace and Agricultural Imple-ment Workers, AFL±CIO, CLC, Local 967, employeesDon J. Jones and Jo Lynn Rust for all moneys de-
ducted from their wages as union dues after the date
of their resignations from union membership, with in-
terest.E-SYSTEMS, INC.